Citation Nr: 0933213	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for anemia as secondary 
to hypereosinophilia syndrome/myeloproliferative disorder and 
for chronic lymphocytic leukemia, claimed as secondary to 
exposure to Agent Orange, for the purpose of accrued 
benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1970 to August 
1981.  He died in September 2004, and the appellant claims 
benefits as his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought.  In October 2007, the 
Board remanded the appeal in order for the appellant to be 
scheduled for a Travel Board hearing before a Veterans Law 
Judge.  In August 2008, the appellant failed to report for a 
scheduled Travel Board hearing, and, in November 2008, the 
Board remanded the case for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In considering the appellant's accrued benefits claim, it 
appears she is claiming that her husband developed anemia due 
to hypereosinophilia syndrome, which caused acute leukemia, 
which was the immediate cause of his death.  She also asserts 
that the Veteran's immediate cause of death, acute leukemia, 
was caused by his exposure to Agent Orange in service, and 
that his acute leukemia was essentially a form of chronic 
lymphocytic leukemia.  Thus, based on the appellant's 
contentions, it appears that the accrued benefits claim 
encompasses service connection for anemia as secondary to 
hypereosinophilia syndrome/myeloproliferative disorder and 
for chronic lymphocytic leukemia, claimed as secondary to 
exposure to Agent Orange while handling the herbicide at a 
storage facility in Mississippi.

As noted above, this matter comes before the Board from a 
January 2006 rating decision in which the RO denied service 
connection for the cause of the Veteran's death and denied 
service connection for chronic lymphocytic leukemia as a 
result of exposure to herbicides, for accrued benefits 
purposes.  Received from the appellant in March 2006 was a VA 
Form 9 (usually utilized for a Substantive Appeal), which the 
RO accepted as a notice of disagreement (NOD) with the 
January 2006 rating decision.  In that document, the 
appellant did not specify which issue she wished to appeal, 
but a liberal reading of her statements contained therein 
appears to show that she wished to appeal both the cause of 
death issue and the accrued benefits issue.  In November 
2006, the RO issued a Statement of the Case (SOC); however, 
the SOC only addressed the cause of death issue, and did not 
address the accrued benefits issue.  Where an NOD has been 
submitted, the appellant is entitled to an SOC.  38 C.F.R. § 
19.26.  The failure to issue an SOC is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board acknowledges that we erred in the November 
2008 remand by not requesting that an SOC be issued on the 
accrued benefits issue.  While further delay of this matter 
is regrettable, the Board finds that this procedural error 
must first be addressed.

Because the pending appeal on the issue of service connection 
for cause of death appears to be inextricably intertwined 
with the results of the service connection claim for which 
accrued benefits are sought, a decision as to the cause of 
death claim must be deferred at this time.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Issue an appropriate SOC in this 
matter - specifically addressing the 
accrued benefits claim of entitlement to 
service connection for anemia as secondary 
to hypereosinophilia 
syndrome/myeloproliferative disorder and 
for chronic lymphocytic leukemia, claimed 
as secondary to exposure to Agent Orange, 
for accrued benefits purposes.  The 
appellant must be advised of the time 
limit for filing a Substantive Appeal, and 
that, in order for the Board to have 
jurisdiction in this matter, she must 
submit a timely Substantive Appeal.  If, 
and only if, she timely perfects an appeal 
in the matter, it should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

2.  Readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If the decision remains adverse to 
the appellant, issue a Supplemental 
Statement of the Case and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter s the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

